BODMAN LLP 6th Floor at Ford Field 1901 St. Antoine Street Detroit, Michigan 48226 Office:(313) 259-7777 Fax:(313) 393-7579 Fred B. Green 313-392-1056 fgreen@bodmanllp.com May 5, 2010 CORRESP Mr. Jim B. Rosenberg Senior Assistant Chief Accountant United States Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 Re: Caraco Pharmaceutical Laboratories, Ltd. Form 10-K for the Fiscal Year Ended March 31, 2009 Form 10-Q for the Quarterly Period Ending September 30, 2009 Definitive Proxy Statement on Schedule 14A Filed July 29, 2009 File No. 001-31773 Dear Mr. Rosenberg: This letter is to inform you that Caraco is gathering the information necessary to respond to your letter dated April 22, 2010, which was in response to our letter dated February 12, 2010, and intends to file its response on May 12, 2010. Sincerely, Fred B. Green cc. Jitendra N. Doshi, CEO Mukul Rathi, interim CFO
